Citation Nr: 0926886	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-27 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
claimed as lumbar strain with slight scoliosis and arthritic 
changes. 

2.  Entitlement to service connection for a right shoulder 
disorder, claimed as right musculature pain of the post-
scapular area. 

3.  Entitlement to service connection for a neck disorder, 
claimed as status post cervical fusion with arthritic 
changes.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to 
December 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The Board notes that the RO construed the Veteran's September 
2005 notice of disagreement (NOD) as to only refer to the 
issues of entitlement to service connection for a back 
disorder and a right shoulder disorder, as reflected in the 
August 2006 statement of the case (SOC).  However, in an 
April 2008 point of contact, it was noted that the Veteran 
was also disagreeing with the denial of entitlement to 
service connection for a neck disorder.  Accordingly, the RO 
issued a February 2009 SOC as to that issue, and a May 2009 
supplemental statement of the case (SSOC) as to all three 
issues on appeal.  Although the Veteran did not file an 
additional Substantive Appeal (VA Form 9) after the issuance 
of the February 2009 SOC, the Board finds that it has 
jurisdiction over this issue, as the RO has treated this 
issue as if it were in appellate status by issuing a SSOC and 
certifying the issue to the Board.  See Percy v. Shinseki, 23 
Vet. App. 37 (2009) (holding that by treating a disability 
rating matter as if it were part of Veteran's timely filed 
substantive appeal for many years, VA waived any objections 
it might have had to the timeliness and adequacy of the 
appeal with respect to the matter).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  A back disorder did not manifest during service, nor has 
it been shown to be causally or etiologically related to 
active service.

3.  A right shoulder disorder did not manifest during 
service, nor has it been shown to be causally or 
etiologically related to active service.

4.  A neck disorder did not manifest during service, nor has 
it been shown to be causally or etiologically related to 
active service.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303 (2008).

2.  A right shoulder disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303 (2008).

3.  A neck disorder was not incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the Veteran in August 2004.  The letter addressed all 
required notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In this case, the fact that 
the notice did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, VA 
treatment records, Social Security Administration (SSA) 
records, and private treatment records pertinent to the years 
after service.  Additionally, the Veteran was afforded VA 
examinations in March 2005 for his back and shoulder disorder 
claims.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA opinions obtained in this case are more than 
adequate, as they are predicated on a full reading of the 
private and VA treatment records in the Veteran's claims 
file.  They consider all of the pertinent evidence of record, 
the statements of the Veteran, and provide a complete 
rationale for the opinion stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to these issues has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his neck disorder claim.  The 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  

The Board concludes an examination is not needed in this case 
because although the Veteran's service treatment records note 
an isolated incident of neck pain in July 1972, his post-
service treatment records are absent for evidence of a neck 
disorder for many years after his separation from service.  
See Shoffner v. Principi, 16 Vet. App. 208, 213 (2002).  In 
this regard, the first documentation of a neck disorder after 
service was not until 2000, approximately 26 years after his 
release from active duty in December 1974.  In addition, 
there is no indication of a causal connection between this 
diagnosis and the Veteran's service.  See Wells v. Principi, 
326 F.3d 1381 (Fed.Cir. 2003) (noting that the Board has no 
obligation to obtain a medical opinion when there is no 
competent evidence that the appellant's disability or 
symptoms are associated with his service).  Accordingly, it 
is not necessary to obtain a medical examination or medical 
opinion in order to decide the Veteran's neck disorder claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  

The Board, therefore, finds that the VCAA duty to assist has 
also been satisfied. 


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

I.  Back Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for a back 
disorder.  The Board does observe that the Veteran's service 
treatment records document complaints of back pain in July 
1974.  However, the remainder of the Veteran's service 
treatment records are negative for any complaints, treatment, 
or diagnosis of a back disorder.  In fact, his August 1974 
separation examination found his spine to be clinically 
normal.  The separation examination noted the Veteran's 
complaints of "recurrent lower back pain for past year after 
patient carries litters from planes to the bus" but the 
examiner stated that there were "no complications or 
sequale."  Moreover, the medical evidence of record does not 
show that the Veteran sought any treatment immediately 
following his separation from service for a back disorder or 
for many years thereafter.  Therefore, the Board finds that a 
chronic back disorder did not manifest during service or for 
many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a back 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link any 
current diagnosis of a back disorder to the Veteran's active 
service.  In this regard, the Veteran was afforded a VA 
examination in March 2005.  After reviewing the Veteran's 
claims file, noting the Veteran's subjective complaints and 
conducting a physical examination, the examiner opined that 
with the evidence available for review, the Veteran did 
complain of some pain to the lower back while on active duty, 
but that it appeared it was more transient.  The examiner 
continued that there was no chronic nature noted with the 
records.  The Veteran's discharge examination was essentially 
negative.  The Veteran did complain of some recurrent pain, 
but none at that time.  The examiner noted that there were no 
records from 1974 through 2000.  Therefore, he opined that it 
was not likely from the evidence available that the Veteran's 
back condition was secondary to his active duty. 

The Board does observe the Veteran's contentions that he 
served as a medic during service, and that he injured his 
back carrying people on and off aircraft and buses on a 
litter.  He stated that on average, he carried 10 to 40 
persons a night for over three years, and that in his 
opinion, this was the source of his current back pain.  
However, the Board finds it significant that the Veteran did 
not report these events during service to any of his treating 
physician's for many years while receiving treatment for his 
back.  Because these records were generated with a view 
towards ascertaining the Veteran's then-state of physical 
fitness, they are akin to statements of diagnosis and 
treatment and are of increased probative value.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision); see also Mueller and Kirkpatrick: FEDERAL 
EVIDENCE, vol. 4, § 8:75, pp. 660-61 (3d ed. 2007) (Federal 
Rule 803(4) expands the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rationale that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  Therefore, the 
Board affords more probative weight to what amounts to the 
lack of medical evidence documenting a chronic back disorder 
than to the Veteran's current statements made in connection 
with his claim.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the Veteran).

Thus, the only evidence linking the Veteran's back disorder 
to his service is his own lay contentions.  Lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2007).  Regarding the Veteran's 
statements that he has experienced back pain during and after 
service, the Board acknowledges that he is competent to 
testify what he experienced, i.e. he is competent to testify 
that he lifted litters during service and experienced pain as 
a result.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).

However, while the Veteran can testify to experiencing back 
pain, the Veteran, as a lay person, is not competent to 
testify that his current back disorder was caused by his 
lifting during service.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication in the record that the 
Veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

In summary, the record contains no competent medical evidence 
linking the Veteran's current back disorder to his military 
service.  Thus, after considering all the evidence under the 
laws and regulations set forth above, the Board concludes 
that the Veteran is not entitled to service connection for a 
back disorder, because the competent medical evidence does 
not reveal a nexus to an in- service event and the Veteran's 
subsequent back problems, experienced many years after his 
separation from service.  Absent such a nexus, service 
connection may not be granted.  38 C.F.R. § 3.303.

For these reasons, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for a back disorder.  Because the preponderance of 
the evidence is against the Veteran's claim, the benefit of 
the doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for a back disorder is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 
2008); 38 C.F.R. §§ 3.102, 3.303.

II.  Right Shoulder Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for a right 
shoulder disorder.  The Board does observe that the Veteran's 
service treatment records document complaints of shoulder 
pain and a muscle strain in September 1971 and July 1974.  
However, the remainder of the Veteran's service treatment 
records are negative for any complaints, treatment, or 
diagnosis of a right shoulder disorder.  In fact, his August 
1974 separation examination found his upper extremities to be 
clinically normal.  Moreover, the medical evidence of record 
does not show that the Veteran sought any treatment 
immediately following his separation from service for a right 
shoulder disorder or for many years thereafter.  The Board 
finds this gap in time significant, and, as noted above with 
regard to the claim for service connection for a back 
disorder, it weighs against the existence of a link between a 
current right shoulder disorder and his time in service.  Cf. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  

In addition to the lack of evidence showing that a right 
shoulder disorder manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link any current diagnosis of a right shoulder disorder to 
the Veteran's active service.  In this regard, the Veteran 
was afforded a VA examination in March 2005.  After reviewing 
the Veteran's claims file, noting the Veteran's subjective 
complaints and conducting a physical examination, the 
examiner opined that concerning the Veteran's right shoulder 
problems, according to active duty records, very little 
information was contained in his service treatment records 
concerning these injuries.  The examiner stated that this 
appeared to be more of a transient type problem.  The 
examiner continued that no other information was noted until 
about the year 2000, which was many years after active duty.  
Therefore, because of the lack of evidence, the examiner 
stated that it was not likely that the musculature pain in 
the right shoulder was secondary to active duty service.

As was noted above with regard to the Veteran's back 
disorder, the Board does observe the Veteran's contentions 
that he served as a medic during service, and that he injured 
his right shoulder carrying people on and off aircraft and 
buses on a litter.  However, as was also noted above, the 
Board finds it significant that the Veteran did not report 
these events during service to any of his treating 
physician's for many years while receiving treatment for his 
right shoulder.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also Mueller 
and Kirkpatrick: FEDERAL EVIDENCE, vol. 4, § 8:75, pp. 660-61 
(3d ed. 2007).  Therefore, the Board affords more probative 
weight to what amounts to the lack of medical evidence 
documenting a chronic right shoulder disorder than to the 
Veteran's current statements made in connection with his 
claim.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the Veteran).

Thus, the only evidence linking the Veteran's right shoulder 
disorder to his active service is his own lay contentions.  
As was noted above, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), 
see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2007).  The Board again acknowledges that the Veteran is 
competent to testify what he experienced, i.e. he is 
competent to testify that he lifted litters during service 
and experienced pain as a result.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

However, while the Veteran can testify to experiencing right 
shoulder and musculature pain, the Veteran, as a lay person, 
is not competent to testify that his current right shoulder 
disorder was caused by his lifting during service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, 
the Veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination.

In summary, the record contains no competent medical evidence 
linking the Veteran's current right shoulder disorder to his 
military service.  Thus, after considering all the evidence 
under the laws and regulations set forth above, the Board 
concludes that the Veteran is not entitled to service 
connection for a right shoulder disorder, because the 
competent medical evidence does not reveal a nexus to an in- 
service event and the Veteran's subsequent right shoulder 
problems, experienced many years after his separation from 
service.  Absent such a nexus, service connection may not be 
granted.  38 C.F.R. § 3.303.

For these reasons, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for a right shoulder disorder.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
a right shoulder disorder is not warranted.  See 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supplement 2008); 38 C.F.R. §§ 3.102, 
3.303.

III.  Neck Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for a neck 
disorder.  The Board does observe that the Veteran's service 
treatment records document complaints of neck pain in July 
1972.  However, the remainder of the Veteran's service 
treatment records are negative for any complaints, treatment, 
or diagnosis of a neck disorder.  In fact, his August 1974 
separation examination found his spine and head to be 
clinically normal.  Moreover, the medical evidence of record 
does not show that the Veteran sought any treatment 
immediately following his separation from service for a neck 
disorder or for many years thereafter.  The Board finds this 
gap in time significant, and, as noted above with regard to 
the claim for service connection for a back disorder, it 
weighs against the existence of a link between a current neck 
disorder and his time in service.  Cf. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period 
without medical complaint when deciding a claim).  

In addition to the lack of evidence showing that a neck 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link any 
current diagnosis of a neck disorder to the Veteran's active 
service.  As was noted above with regard to the Veteran's 
back disorder, the Board does observe the Veteran's 
contentions that he served as a medic during service, and 
that he injured his neck carrying people on and off aircraft 
and buses on a litter.  However, as was also noted above, the 
Board finds it significant that the Veteran did not report 
these events during service to any of his treating 
physician's for many years while receiving treatment for his 
neck.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing 
that although formal rules of evidence do not apply before 
the Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision); see also Mueller and Kirkpatrick: 
FEDERAL EVIDENCE, vol. 4, § 8:75, pp. 660-61 (3d ed. 2007).  
Therefore, the Board affords more probative weight to what 
amounts to the lack of medical evidence documenting a chronic 
neck disorder than to the Veteran's current statements made 
in connection with his claim.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the Veteran).

Thus, the only evidence linking the Veteran's neck disorder 
to his active service is his own lay contentions.  As was 
noted above, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The 
Board again acknowledges that the Veteran is competent to 
testify what he experienced, i.e. he is competent to testify 
that he lifted litters during service and experienced pain as 
a result.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

However, while the Veteran can testify to experiencing neck 
pain, the Veteran, as a lay person, is not competent to 
testify that his current neck disorder was caused by his 
lifting during service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  Therefore, the Veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.

In summary, the record contains no competent medical evidence 
linking the Veteran's current neck shoulder disorder to his 
military service.  Thus, after considering all the evidence 
under the laws and regulations set forth above, the Board 
concludes that the Veteran is not entitled to service 
connection for a neck disorder, because the competent medical 
evidence does not reveal a nexus to an in- service event and 
the Veteran's subsequent neck problems, experienced many 
years after his separation from service.  Absent such a 
nexus, service connection may not be granted.  38 C.F.R. § 
3.303.

For these reasons, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for a neck disorder.  Because the preponderance of 
the evidence is against the Veteran's claim, the benefit of 
the doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for a neck disorder is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 
2008); 38 C.F.R. §§ 3.102, 3.303.

ORDER

Entitlement to service connection for a back disorder, 
claimed as lumbar strain with slight scoliosis and arthritic 
changes, is denied. 

Entitlement to service connection for a right shoulder 
disorder, claimed as right musculature pain of the post-
scapular area, is denied. 

Entitlement to service connection for a neck disorder, 
claimed as status post cervical fusion with arthritic 
changes, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


